Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00223-CV

                       REVERSE MORTGAGE SOLUTIONS, INC.,
                                   Appellant

                                               v.

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                               Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-10472
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       Appellees’ motion for extension of time to file its brief is GRANTED. Appellees’ brief is
due October 18, 2022.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court